Exhibit 10.1
FIRST AMENDMENT TO THE
AMENDED AND RESTATED
SECURED PROMISSORY NOTE
Reference is made to the Secured Promissory Note dated January 19, 1999, in the
original principal amount of $225,000, by Barry S. Major, the “Borrower”,
payable to NBC Acquisition Corp., the “Payee” (the “Original Note”), as amended
by the Amended and Restated Secured Promissory Note, Restated Date July 9, 2002
(the “Restated Note”). For good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Original Note, as amended by
the Restated Note, is hereby further amended as follows:
1. Due Date. The due date of the unpaid balance of principal and accrued
interest is extended from January 19, 2009 to January 19, 2011. The reference in
the Original Note and the Restated Note to “January 19, 2009” is hereby amended
to read “January 19, 2011.”
2. Principal Balance. By acceptance of this First Amendment, Payee acknowledges
that after the application of all payments received from Borrower on or before
the date of execution below, the outstanding principal balance is $91,474.67,
and that all accrued interest has been paid through and including December 31,
2008.
3. Ratification. Except as expressly amended herein, Borrower and Payee ratify
and approve all the terms and provisions of the Original Note, as amended by the
Restated Note. The indebtedness evidenced by the Original Note, as amended by
the Restated Note, is a continuing indebtedness and nothing contained herein
shall be deemed to constitute payment, settlement or a novation of the Original
Note, as amended by the Restated Note.
NOTICE
A Credit Agreement must be in writing to be enforceable under Nebraska law. To
protect Borrower and Payee from any misunderstandings or disappointments, any
contract, promise, undertaking, or offer to forebear repayment of money or to
make any other financial accommodations in connection with this loan of money or
grant or extension of credit, or any amendment of, cancellation of, waiver of,
or substitution for any or all of the terms or provisions of any instrument or
document executed in connection with this loan of money or grant or extension of
credit, must be in writing to be effective. This notice is not intended to
modify or amend the choice of law provisions of the Original Note, as amended by
the Restated Note.
This Notice is given in connection with the First Amendment to the Amended and
Restated Secured Promissory Note by the undersigned Borrower, who acknowledges
receipt of a copy of this Notice.
Date of Execution: December 31, 2008

          WITNESS:   Borrower
 
        /s/ Mary Lockard   /s/ Barry S. Major           Barry S. Major
 
        Agreed and Accepted:   Payee: NBC Acquisition Corp.
 
       
 
  By:   /s/ Mark W. Oppegard
 
            Its Chief Executive Officer

 

